Citation Nr: 1532504	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-14 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2015, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a current right wrist disability as a result of an injury incurred during active duty service.  The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for a right wrist disability.  The Veteran did undergo a general medical VA examination in March 2012, but the purported right wrist disability was not specifically addressed.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the record demonstrates that the Veteran complained of right wrist pain during the pendency of the appeal.  While the Veteran's separation examination is silent for wrist complaints, the Veteran has asserted that a current wrist disability, which required surgery in 2006, began as a result of a cut which was incurred during active duty and stitched up by a field medic.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him through his senses).  He has also submitted medical records which include some indication there may be a link between his current wrist condition and an in-service injury.  As such, the Board finds remand is warranted for a VA examination.  McLendon, 20 Vet. App. 79.

Additionally, the Veteran submitted some records of a wrist surgery and post-surgery care from Knoxville Orthopedic Clinic.  However, it is unclear if these records are complete.  As such, the Board finds that any outstanding records of this treatment, and treatment by any other private care providers identified by the Veteran, should be obtained.

Furthermore, as it appears that the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from August 2014 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain and associate with the record medical records from Knoxville Orthopedic Clinic and any other private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Obtain and associate with the record VA treatment records for the Veteran dated from August 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any right wrist disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right wrist disability began in service, was caused by service, or is otherwise related to service.  The examiner should specifically comment on whether scar tissue from a healed cut as described by the Veteran could result in any current right wrist disability that the Veteran may have.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. After all development has been completed, re-adjudicate the claim of entitlement to service connection for a right wrist disability.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




